 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7                                            ***
 8    JOSHUA H. CRITTENDON,                              Case No. 2:17-cv-01700-RFB-PAL

 9                      Plaintiff,                       ORDER TO PRODUCE
                                                         JOSHUA H. CRITTENDON,
10             v.                                        #1196334
11    JOE LOMBARDO, et al, et al,
12                      Defendants.
13
14       TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
15                  BRIAN E. WILLIAMS, WARDEN, HIGH DESERT STATE PRISON,
                    INDIAN SPRINGS, NV
16                  UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND
17                  ANY OTHER UNITED STATES MARSHAL

18
19         THE COURT HEREBY FINDS that JOSHUA H. CRITTENDON, #1196334, is

20 presently in custody of the Nevada Department of Corrections, located at High Desert State
21 Prison, Indian Springs, Nevada.
22              IT IS FURTHER ORDERED that the Warden of High Desert State Prison, or his

23 designee, shall transport and produce JOSHUA H. CRITTENDON, #1196334, to appear
24 before the United States District Judge at the Lloyd D. George United States Courthouse in
25
   Las Vegas, Nevada, on or about Tuesday, August 20, 2019, at the hour of 11:00 AM, in LV
26
   Courtroom 7C to attend a status hearing in the instant matter, until the said JOSHUA H.
27
28 CRITTENDON, #1196334, is released and discharged by the said Court; and that said
 1   JOSHUA H. CRITTENDON, #1196334, shall thereafter be returned to the custody of the
 2
     Warden, High Desert State Prison, Indian Springs, Nevada, under safe and secure conduct.
 3
 4          DATED this 24th day of July, 2019.
 5
 6                                                      _____________________________________
                                                        RICHARD F. BOULWARE, II
 7                                                      UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 Page 2 of 2
